Citation Nr: 1812928	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record. 

During his Board hearing, the Veteran requested that the record remain open for an additional 60 days. Such request was granted and has been implemented. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In April 2014, the Veteran underwent a VA knee examination, wherein the examiner diagnosed bilateral knee degenerative arthritis. Although the Veteran reported that his symptoms began in 1976, a medical opinion regarding the cause of the Veteran's left knee disability was not provided. The Veteran has stated that he was injured by running long distances while on active duty, that his left knee began hurting at the same time as his service-connected right knee, and that he had bilateral knee surgery in 1986 and 1993. See June 2014 notice of disagreement; November 2017 Board hearing. The record also reflects that his left knee disability may be secondary to his service-connected right knee disability. See December 2017 private opinion by Dr. Y. Marcos, MD, FACP. Accordingly, remand is necessary to resolve medical questions remaining. 

Although the Veteran submitted a December 2017 private opinion by Dr. Marcos, the opinion is inadequate because Dr. Marcos merely states that a 1999 left knee surgery (long before the period of appeal) was due to a prior right knee surgery, rather than the Veteran's current left knee disability being a result of his right knee disability. The Veteran is encouraged to obtain and submit an addendum opinion from Dr. Marcos stating how the Veteran's currently left knee disability is related to his service-connected right knee disability, if he so desires. 

In an August 2014 written statement and during the Veteran's November 2017 Board hearing, the Veteran stated that he received post-service medical care at (i) Camp Bullis, San Antonio, (ii) Wilford Hall, Lackland Air Force Base (AFB), North Carolina, and (iii) Kelly AFB, Texas. It does not appear the AOJ attempted to obtain such records. Remand is necessary to obtain all available records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. The AOJ should contact the appropriate facilities to request and obtain any inpatient or clinical records that pertain to treatment for a left knee disability from (i) Camp Bullis, San Antonio, (ii) Wilford Hall, Lackland AFB, North Carolina, and (iii) Kelly AFB, Texas, dated from September 1983 to the present. 

2. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from prior to March 2014 and from August 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

3. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his left knee disability. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) For each left knee disability diagnosed, is it at least as likely as not (50% or greater probability) that the disability was either caused or aggravated by the Veteran's service-connected right knee disability? The examiner must address whether the disability increased in severity beyond its natural progression (i.e., was aggravated). The examiner must discuss the December 2017 private opinion by Dr. Marcos.

If any disability is found to have been aggravated by the Veteran's service-connected right knee disability, the examiner should specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

(b) If any left knee disability was neither caused by nor aggravated by the Veteran's service-connected right knee disability, is it at least as likely as not (50% or greater probability) that the disability was caused by or related to his military service? The examiner must discuss the Veteran's statements that his left knee started hurting at the same time as his right knee, that he was injured by running long distances while on active duty, and that he had bilateral knee surgery in 1986 and 1993.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).


